Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT is made and entered into as of September 30, 2015 (the
“Agreement”) by and among Viavi Solutions, Inc., a Delaware corporation (the
“Company”), and each of the parties listed on EXHIBIT A hereto (each, an
“Investor” and collectively, the “Investors”). The Company and the Investors are
referred to herein as the “Parties.”

WHEREAS, each of the Investors beneficially owns the number of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) listed
on EXHIBIT A hereto and the Investors collectively are affiliated with Sandell
Asset Management Corp. (the “Sandell Group”);

WHEREAS, the Sandell Group collectively beneficially owns approximately
12,002,300 million shares of Common Stock of the Company; and

WHEREAS, the Company has reached an agreement with each of the Sandell Group and
its affiliates with respect to certain matters related to the Company’s board
composition and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

Section 1. Settlement Covenants.

 

  (a) New Directors. The Board of Directors of the Company (the “Board”) as of
the date hereof and effectively immediately after the execution of this
Agreement and the clearing of routine and customary background checks (which the
Company shall expeditiously undertake in good faith immediately following the
execution hereof), shall take all necessary action to increase the size of the
Board to eight members, and appoint Donald Colvin and Tor Braham (the “New
Directors”) as directors of the Company to fill two of the vacancies so created,
with terms expiring at the 2015 Annual Meeting of the Company’s stockholders
(the “2015 Annual Meeting”). The remaining vacancy shall remain open unless and
until filled upon the hiring of a permanent Chief Executive Officer. Each of the
New Directors qualifies as an “independent director” for purposes of the listing
qualification rules of the Nasdaq Stock Market. Each New Director has agreed in
writing that he or she understands and acknowledges that all members of the
Board, including the New Directors, are required to comply with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to all
Board members, including the Company’s code of business conduct and ethics,
securities trading policies, director confidentiality policies (including
agreeing to preserve the confidentiality of Company business, information and
discussions of matters considered in meetings of the Board or Board committees),
and corporate governance guidelines, in each case as heretofore provided to the
New Directors. Each New Director and Investor shall provide the Company with
such information concerning such New Director or Investor, as the case may be,
as is required to be disclosed under applicable law or stock exchange
regulations, in each case as promptly as necessary to enable timely filing of
the Company’s proxy statement. Each New Director shall also inform the Company
of any financial arrangements between the Sandell Group and such New Director
related to such New Director’s service with the Company, including without
limitation any financial arrangement related to the Company’s market valuation
or other financial performance metrics.



--------------------------------------------------------------------------------

  (b) Future Annual Meetings. The Company will take all necessary actions to
nominate each New Director for election as an incumbent director at the 2015
Annual Meeting for a term expiring at the 2016 annual meeting of stockholders
(the “2016 Annual Meeting”) and to solicit the Company’s stockholders to vote
for the New Directors in the same manner as other nominees of the Company
standing for election as directors. The Company further agrees that without the
unanimous approval of the Board, including each New Director, the size of the
Board prior to the 2016 Annual Meeting shall not exceed eight members.

 

  (c) Replacements. The Company agrees that if a New Director resigns for any
reason or is otherwise unable to serve as a director of the Company during the
Standstill Period (as defined below), the Sandell Group shall have the right to
have a substitute candidate(s) appointed as a New Director, subject to the
approval of the Governance Committee and the Board, not to be unreasonably
withheld, provided that any first substitute candidate shall be Nikos
Theodosopoulos so long as such person remains available for service and provided
further, that in any event, no substitute candidate shall be an affiliate of the
Sandell Group. Any such substitute candidate shall qualify as an “independent
director” for purposes of the listing qualification rules of the Nasdaq Stock
Market. The Governance Committee shall have an opportunity to review the
professional qualifications of such individuals and conduct customary background
checks. The service of each substitute New Director shall be subject to such
substitute New Director agreeing in writing regarding compliance with the
Company’s policies, codes and guidelines as provided in Section 1(a).

 

  (d) Corporate Development Committee. The Board has taken all necessary action
to reconstitute the membership of the Board’s Corporate Development Committee
(the “CDC”), and recharge the CDC with the responsibility to review strategies
to enhance the Company’s value, including a review of the Company’s business,
financial position, capital allocation, investment and business strategies, and
strategies to maximize the value of the Company’s deferred tax assets. The CDC
has been reconstituted to be composed of four directors, two of whom are the New
Directors. The Board will not change the composition (or chairmanship) of the
CDC (or increase or decrease its size) or form any sub-committee thereof or any
other committee of the Board to perform a similar function or suspend or
terminate the CDC or fill any vacancy of the New Directors on the CDC, in each
case without the prior written consent of the New Directors (or New Director to
the extent one such New Director resigns or otherwise becomes unavailable for
service). To the extent any New Director who initially sits on the CDC resigns
or becomes unavailable for service on the CDC, the Company shall replace such
New Director with another New Director or a substitute New Director designated
by the Sandell Group. Within thirty days of the date hereof, the CDC shall
retain (i) an independent investment banking firm to assist the CDC in its
efforts, which firm may be one of the Company’s pre-existing financial advisors
if the CDC so determines, and (ii) an operational consultant to assess the
Company’s internal expense and operating structure.

 

  (e) Lead Independent Director. The Board will take all necessary action so
that, so long as Richard Belluzzo serves as Chairman and Interim Chief Executive
Officer of the Company, a separate role of Lead Independent Director of the
Board will be established with the authority customarily associated with such
position. The role of Lead Independent Director is to be filled by a director to
be appointed by a majority of the Board as constituted following the selection
of the New Directors.

 

2



--------------------------------------------------------------------------------

  (f) Share Repurchase Program. The Company agrees that it shall promptly call a
Board meeting with the reconstituted Board to implement an accelerated share
repurchase program starting as soon as possible after the date of this
Agreement, which share repurchases shall be no less than the amount remaining
available under its May 2014 share repurchase authorization, which the Company
represents as of the date hereof is approximately $40,000,000.

 

  (g) New Equity Incentive Program. In order to align the interest of members of
senior management with the interests of shareholders, the Compensation Committee
shall be charged with proposing new equity compensation arrangements based on
stock price appreciation as adjusted for share repurchases and dividends.

Section 2. 2015 Annual Meeting.

(a) Date. The Company agrees to use its commercially reasonable efforts to hold
the 2015 Annual Meeting no later than December 15, 2015.

(b) Proposals. Subject to the Company complying with the terms of this
Agreement, the Sandell Group hereby agrees not to bring any business (including
director nominees) or proposals before or at the 2015 Annual Meeting.

(c) Voting by Investors. At the 2015 Annual Meeting, each of the Investors
agrees to vote all shares of Common Stock beneficially owned by each Investor
and its Affiliates (as defined below) in favor of (i) the election of any
incumbent director nominated by the Board, as well as the New Directors, and
(ii) otherwise in accordance with the Board’s recommendation on all other
ordinary course matters recommended for stockholder approval by the Board;
provided, however, in the event that Institutional Shareholders Services (ISS)
recommends otherwise with respect to any proposals (other than the election of
directors), each of the Investors shall be permitted to vote in accordance with
the ISS recommendation.

(d) Definitions. As used in this Agreement:

(i) the term “Affiliate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”);

(ii) the terms “beneficial owner” and “beneficial ownership” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act; and

(iii) the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

Section 3. Standstill.

(a) Standstill. The Sandell Group agrees that, for the period commencing on the
date of this Agreement and ending on the earlier of (i) the 30th calendar day
preceding the opening of the nomination window for submission of director
nominees at the Company’s 2016 Annual Meeting and (ii) a material breach by the
Company of its obligations under this Agreement which is not cured within 5
business days after written notice from the Sandell Group (the “Standstill
Period”), neither it nor any of its Affiliates will, and it will cause each of
its Affiliates not to, directly or indirectly, in any manner other than pursuant
to Section 6(c), acting alone or in concert with others:

 

3



--------------------------------------------------------------------------------

(i) submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Exchange Act or
otherwise) or any notice of nomination or other business for consideration, or
nominate any candidate for election to the Board (including by way of Rule
14a-11 of Regulation 14A), other than as expressly permitted by this Agreement;

(ii) engage in, directly or indirectly, any “solicitation” (as defined in Rule
14a-1 of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a solicitation” (as such term is defined in Instruction 3 of
Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the Common
Stock (including any withholding from voting) or grant a proxy with respect to
the voting of the Common Stock or other voting securities to any person other
than to the Board or persons appointed as proxies by the Board;

(iii) seek to call, or to request the call of, a special meeting of the
Company’s stockholders, or make a request for a list of the Company’s
stockholders or for any books and records of the Company;

(iv) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than a group
consisting only of some or all of the Investors and their Affiliates;

(v) vote for any nominee or nominees for election to the Board, other than those
nominated or supported by the Board;

(vi) except as specifically provided in SECTION 1 and SECTION 2 of this
Agreement, seek to place a representative or other Affiliate or nominee on the
Board or seek the removal of any member of the Board or a change in the size or
composition of the Board;

(vii) acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person;

(viii) other than at the direction of the Board, seek, propose, or make any
statement (other than to one or more members of the Board or management or its
advisors or agents (including, without limitation, any firm engaged by the CDC))
with respect to, or solicit, negotiate with, or provide any information to any
person with respect to, a merger, consolidation, acquisition of control or other
business combination, tender or exchange offer, purchase, sale or transfer of
assets or securities, dissolution, liquidation, reorganization, change in
structure or composition of the Board, change in the executive officers of the
Company, change in capital structure, recapitalization, dividend, share
repurchase or similar transaction involving the Company, its subsidiaries or its
business, whether or not any such transaction involves a change of control of
the Company;

(ix) acquire, announce an intention to acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any (A) interests in any of the Company’s indebtedness or
(B) Common Stock of the Company representing in the aggregate (amongst the
Sandell Group and its Affiliates) in excess of 9.9% of the Company’s outstanding
Common Stock; provided, however, nothing herein shall prevent the Sandell Group
from confidentially seeking a waiver to acquire in excess of 9.9% of the
Company’s outstanding Common Stock;

(x) disclose publicly, or privately in a manner that could reasonably be
expected to become public, any intention, plan or arrangement inconsistent with
the foregoing;

 

4



--------------------------------------------------------------------------------

(xi) take any action challenging the validity or enforceability of any
provisions of this SECTION 3; or

(xii) enter into any agreement, arrangement or understanding concerning any of
the foregoing (other than this Agreement) or encourage or solicit any person to
undertake any of the foregoing activities.

(b) Notwithstanding anything to the contrary herein, including, without
limitation, SECTION 6, nothing in this Agreement shall prohibit or restrict
(i) any director of the Company, including any New Director, from exercising his
or her rights and fiduciary duties as a director of the Company (it being
recognized that this clause shall not limit each director’s duty to comply with
Board policies regarding confidentiality applicable to all members of the Board,
including the obligation to refrain from sharing confidential information of the
Company with third parties without the prior authorization of the Board); or
(ii) any New Director or the Sandell Group or its directors, officers, partners,
employees, members or agents (acting in such capacity) (“Investor
Representatives”) from communicating privately regarding or privately advocating
for or against any of the matters described in this SECTION 3 or otherwise
regarding the management, strategy, business or operations of the Company with,
or from privately requesting a waiver of any of the foregoing provisions of this
SECTION 3 from, the Company’s directors, officers or agents (including, without
limitation, any firm engaged by the CDC), (it being recognized that no officer,
director or agent of the Company shall be under any obligation to communicate
with the Sandell Group or any director, officer, partner, employee, member or
agent thereof); or (iii) on or after the sixtieth (60th) calendar day preceding
the closing of the nomination window for submission of director nominees at the
Company’s 2016 Annual Meeting, private communications between the Sandell Group
or its Representatives in connection with seeking prospective nominees for
election to the Board; provided, however, that for each of sub-sections
(i)-(iii) above, in each case, so long as such communications or requests are
not intended to, and would not reasonably be expected to, require any public
disclosure of such communications or requests.

Section 4. Representations and Warranties of the Company. The Company represents
and warrants to the Investors that (a) the Company has the corporate power and
authority to execute the Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.

Section 5. Representations, Warranties and Covenants of the Investors. Each
Investor, on behalf of itself, severally represents and warrants to the Company
that (a) as of the date hereof, such Investor beneficially owns only the number
of shares of Common Stock as described opposite its name on EXHIBIT A and
EXHIBIT A includes all Affiliates of any Investors that own any securities of
the Company beneficially or of record, (b) this Agreement has been duly and
validly authorized, executed and delivered by such Investor, and constitutes a
valid and binding obligation and agreement of such Investor, enforceable against
such Investor in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) such Investor has the
authority to execute the Agreement on behalf of itself and the applicable
Investor

 

5



--------------------------------------------------------------------------------

associated with that signatory’s name, and to bind such Investor to the terms
hereof, (d) the execution, delivery and performance of this Agreement by such
Investor does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which such
member is a party or by which it is bound, and (e) no Investor has entered into
any compensation arrangement with a New Director related to the Company. Each
Investor further agrees until the Company’s 2016 Annual Meeting, each such
Investor shall not enter into any compensation arrangement with a New Director
(or any substitute therefor) related to the Company.

Section 6. Mutual Non-Disparagement.

(a) Investor Non-Disparagement. Each Investor agrees that, during the Standstill
Period, neither it nor any of its Affiliates will, and it will cause each of its
Affiliates not to, directly or indirectly, in any capacity or manner, publicly,
by press release or similar public statement to the press, securities analysts
or media, or in any Securities and Exchange Commission filing, make, express,
transmit speak, write, verbalize or otherwise communicate in any way (or cause,
further, assist, solicit, encourage, support or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, the Company or any of its
directors, officers, Affiliates, subsidiaries, employees, agents or
representatives (collectively, the “Company Representatives”), or that reveals,
discloses, incorporates, is based upon, discusses, includes or otherwise
involves any confidential or proprietary information of the Company or its
subsidiaries or Affiliates, or to malign, harm, disparage, defame or damage the
reputation or good name of the Company, its business or any of the Company
Representatives.

(b) Company Non-Disparagement. The Company hereby agrees that, during the
Standstill Period, neither it nor any of its Affiliates will, and it will cause
each of its Affiliates not to, directly or indirectly, in any capacity or
manner, publicly, by press release or similar public statement to the press,
securities analysts or media, or in any Securities and Exchange Commission
filing, make, express, transmit, speak, write, verbalize or otherwise
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory or critical of, or negative toward, any
Investor or any Investor Representatives, or that reveals, discloses,
incorporates, is based upon, discusses, includes or otherwise involves any
confidential or proprietary information of any Investor or its subsidiaries or
Affiliates, or to malign, harm, disparage, defame or damage the reputation or
good name of any Investor or Investor Representatives.

(c) Exceptions. Notwithstanding the foregoing, nothing in this SECTION 6 or
elsewhere in this Agreement, including without limitation, SECTION 3, shall
prohibit any Party from (1) announcing its views and vote on any Board-approved
publicly announced proposals relating to any tender offer, exchange offer,
merger, business combination, change of control, recapitalization,
restructuring, liquidation, dissolution, acquisition, disposition, sale,
purchase or extraordinary transaction involving the securities or all or
substantially all of the assets of the Company or any of its significant assets
or a significant business line, so long as such announcement is limited to the
merits of any such matter and does not disparage the Company’s directors or
officers in connection with such matter, including the decision to pursue,
approve or propose such matter, (2) making any statement consented to in writing
by such other Parties, or (3) making any statement or disclosure required under
the federal securities laws or other applicable laws; provided, that such Party
must provide written notice to the other Parties at least two business days
prior to making any such statement or disclosure required under the federal
securities laws or other applicable laws that would otherwise be prohibited by
the provisions of this SECTION 6, and reasonably consider any comments of such
other Parties.

 

6



--------------------------------------------------------------------------------

Section 7. Public Announcements. No later than 9:00 a.m., New York City time, on
the first trading day after the date hereof, the Company shall issue a press
release in the form attached hereto as Exhibit B (the “Agreement Press
Release”). No Party or any of its Affiliates shall make any public statement
(including, without limitation, in any filing required under the Exchange Act)
concerning the subject matter of this Agreement inconsistent with this Agreement
and the Agreement Press Release.

Section 8. Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby.

Section 9. Specific Performance. Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive or other equitable
relief to prevent any violation of, the terms hereof, and the other party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available.

Section 10. Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; or (ii) one (1) business day after deposit
with a nationally recognized overnight delivery service and concurrently sent by
e-mail, in each case properly addressed to the party to receive the same. The
addresses and e-mail addresses for such communications shall be:

    To the Company:

Viavi Solutions, Inc.

Attention: Kevin Siebert, General Counsel

430 N. McCarthy Blvd.

Milpitas, CA, 95035

kevin.siebert@jdsu.com

Telephone: (240) 404-1116

with a copy to (which shall not constitute notice):

DLA Piper LLP (US)

Attention: Ed Batts

2000 University Avenue

East Palo Alto, CA 94303

ed.batts@dlapiper.com

Telephone: (650) 833-2073

    To the Sandell Group:

Sandell Asset Management Corp.

Attention: Adam Hoffman

Richard Mansouri

540 Madison Avenue, 36th Floor

 

7



--------------------------------------------------------------------------------

New York, NY 10022

ahoffman@sandellmgmt.com

rmansouri@sandellmgmt.com

Telephone: (212) 603-5700

with a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

Attention: Marc Weingarten

Eleazer Klein

919 Third Avenue

New York, NY 10022

marc.weingarten@srz.com

eleazer.klein@srz.com

Telephone: (212) 756-2280

Section 11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to conflict of
law principles thereof, and each Party irrevocably submits to the personal
jurisdiction of the Chancery Court of Delaware as the exclusive venue for
adjudication of any dispute hereunder.

Section 12. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersedes all prior agreements with respect to the subject matter
hereof.

Section 13. Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each Party acknowledges that it has received adequate information to
enter into this Agreement, that is has not relied on any promise, representation
or warranty, express or implied not contained in this Agreement and that it has
been represented by counsel in connection with this Agreement. Accordingly, any
rule of law or any legal decision that would provide any party with a defense to
the enforcement of the terms of this Agreement against such party shall have no
application and is expressly waived. The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.

Section 14. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

Section 15. Amendment. This Agreement may be modified, amended or otherwise
changed only in a writing signed by all of the Parties.

Section 16. Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall bind the successors and permitted assigns of the Parties, and inure to the
benefit of any successor or permitted assign of any of the parties; provided,
however, that no party may assign this Agreement without the prior written
consent of the other Parties. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations, or liabilities hereunder
upon any person other than the Parties hereto and their respective successors
and assigns.

Section 17. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Parties hereto. Counterparts delivered by electronic
transmission shall be deemed to be originally signed counterparts.

(Signature page follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

VIAVI SOLUTIONS INC. By:  

    /s/ Richard E. Belluzzo

Name: Richard E. Belluzzo Title: President and Chief Executive Officer, Chairman

COMPANY SIGNATURE PAGE TO THE SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

INVESTORS:

 

CASTLERIGG ACTIVE INVESTMENT MASTER

FUND, LTD

By:   Sandell Asset Management Corp., as Investment Manager By:    

/s/ Thomas E. Sandell

  Name:     Thomas E. Sandell   Title:   Chief Executive Officer

 

CASTLERIGG MASTER INVESTMENTS LTD By:   Sandell Asset Management Corp., as
Investment Manager By:    

/s/ Thomas E. Sandell

  Name:     Thomas E. Sandell   Title:   Chief Executive Officer

 

MERRILL LYNCH INVESTMENT SOLUTIONS - CASTLERIGG EQUITY EVENT AND ARBITRAGE UCITS
FUND By:     Sandell Investment Services, L.L.C., as Investment Manager By:  

/s/ Thomas E. Sandell

  Name:     Thomas E. Sandell   Title:   Managing Member CASTLERIGG EVENT DRIVEN
AND ARBITRAGE FUND By:   Sandell Asset Management Corp., as Investment Manager
By:  

/s/ Thomas E. Sandell

  Name:   Thomas E. Sandell   Title:   Chief Executive Officer

INVESTORS’ SIGNATURE PAGE TO THE SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

 

Investor

   Shares of Common Stock
Beneficially Owned  

Castlerigg Active Investment Master Fund, Ltd

     1,687,188   

Castlerigg Master Investments, Ltd

     8,496,476   

Merrill Lynch Investment Solutions - Castlerigg Equity Event and Arbitrage UCITS
Fund

     1,688,136   

Castlerigg Event Driven and Arbitrage Fund

     130,500   



--------------------------------------------------------------------------------

EXHIBIT B

Form of Press Release

(Omitted)